MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                      FILED
regarded as precedent or cited before any                             Dec 02 2020, 8:44 am
court except for the purpose of establishing
                                                                           CLERK
the defense of res judicata, collateral                                Indiana Supreme Court
                                                                          Court of Appeals
estoppel, or the law of the case.                                           and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
R. Brian Woodward                                       Curtis T. Hill, Jr.
Crown Point, Indiana                                    Attorney General of Indiana

                                                        Carah J. Austin
                                                        Deputy Attorney General

                                                        Angela N. Sanchez
                                                        Assistant Section Chief

                                                        J.T. Whitehead
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Brandon McFadden,                                       December 2, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        20A-CR-1221
        v.                                              Appeal from the Lake Superior
                                                        Court
State of Indiana,                                       The Honorable Clarence D.
Appellee-Plaintiff.                                     Murray, Judge
                                                        The Honorable Michael N.
                                                        Pagano, Pro Tempore




Court of Appeals of Indiana | Memorandum Decision 20A-CR-1221 | December 2, 2020               Page 1 of 11
                                                              Trial Court Cause No.
                                                              45G02-1908-F1-39




      Altice, Judge.


                                             Case Summary
[1]   Following his guilty plea to Level 5 felony domestic battery by means of a

      deadly weapon, Brandon McFadden appeals his sentence of four and one-half

      years, with one year suspended, asserting that the trial court abused its

      discretion by considering improper aggravators.


[2]   We affirm.


                                   Facts & Procedural History
[3]   At 9:19 p.m. on August 19, 2019, police were dispatched to a residence in Gary

      on a report of shots fired. Upon entering the residence, officers made contact

      with a female victim, T.N., who had suffered gunshot abrasions to her arm and

      thigh. T.N. told officers that she and McFadden had been in a relationship but

      they ended it the week prior, he came to her home uninvited, they argued first

      at the front door, and then she stepped out and they had a physical altercation.

      She described to officers that she ran back into the house and, as she was

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1221 | December 2, 2020   Page 2 of 11
      closing the door, McFadden began shooting through it. T.N. was grazed by

      two or more bullets.


[4]   On August 21, 2019, the State charged McFadden with seven counts: Level 1

      felony attempted murder; Level 3 felony aggravated battery; Level 5 felony

      domestic battery by means of a deadly weapon; Level 5 felony domestic battery

      resulting in serious bodily injury; Level 6 felony domestic battery resulting in

      moderate bodily injury; Level 6 felony pointing a firearm; and Class A

      misdemeanor domestic battery.


[5]   At a March 19, 2020 guilty plea hearing, McFadden and the State filed a plea

      agreement in which McFadden agreed to plead guilty to Level 5 felony

      domestic battery by means of a deadly weapon (Count III), and the State agreed

      to dismiss all remaining charges. Sentencing was left to the court’s discretion.

      The parties attached to the agreement a written Stipulated Factual Basis, which

      stated, in part: McFadden went to T.N’s home uninvited, he and T.N. had

      been in a prior intimate partner/dating relationship; and he was angry and fired

      multiple shots from his handgun through the front door where he knew T.N.

      was standing, grazing her with bullets and causing pain and injury to her arm

      and leg. Appellant’s Appendix at 37.


[6]   The court took McFadden’s guilty plea under advisement, ordering the

      preparation of a presentence investigation report (PSI) and setting the matter for

      a sentencing hearing. On April 13, 2020, the State filed a PSI to which the

      probable cause affidavit was attached.


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1221 | December 2, 2020   Page 3 of 11
[7]   At the June 4, 2020 sentencing hearing, the State, without objection, referred to

      both the contents of the PSI and the victim’s impact statement 1 and asserted

      that it was “a matter of sheer luck” that T.N. suffered only graze wounds given

      that McFadden fired multiple shots at her as she closed the door. Transcript at

      20. The State argued the existence of the following aggravators: (1) the harm

      was greater than necessary to prove the elements of the offense, as domestic

      battery with a deadly weapon does not require any injury; and (2) McFadden’s

      history of delinquent behavior, as he had a prior juvenile allegation and had a

      pending Level 6 felony charge. The State noted that McFadden “was getting a

      significant benefit” through the plea agreement by avoiding a Level 1 felony

      conviction and asked for a sentence of five years in the Indiana Department of

      Correction (DOC) followed by one year of probation. Id. at 20-21.


[8]   Defense counsel argued that McFadden had no convictions and “little criminal

      history,” was nineteen years old at the time of sentencing, had family support,

      and had a job available to return to upon release. Id. at 21. Counsel noted that

      McFadden had been in jail for almost a year and suggested that he had learned

      his lesson and was grateful that T.N. “was not injured.” Id. at 22. McFadden

      requested that the court impose the advisory three-year sentence with two years

      suspended.




      1
          The victim’s impact statement is not included in the record before us.


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1221 | December 2, 2020   Page 4 of 11
[9]    McFadden gave a statement apologizing to T.N. “for any mental and physical

       pain that she has endured” and to his family for his “careless decision.” Id. at

       23. He stated that he “didn’t mean for the situation to occur like it did” and

       maintained that he refused to be a product of his environment and was not

       going to “fall victim to this side of the justice system.” Id. at 23-24. McFadden

       planned to re-enroll in a GED program and return to work.


[10]   The court accepted McFadden’s guilty plea and, before imposing a sentence,

       noted that it had considered the PSI and that it had received and read the

       victim’s impact statement, which defense counsel acknowledged having

       received from the State. The court identified as aggravating that the damages

       suffered by the victim were significant and greater than the elements required to

       prove the case and that the nature and circumstances of the situation indicated

       some degree of premeditation. The court also identified as an aggravating

       circumstance trauma to the victim, which the court viewed as “relatively

       significant” with the victim indicating in her victim impact statement that she

       suffered from nightmares and seizures and the incident delayed her entry into

       college. Id. at 26. The court also identified mitigators, including that

       McFadden was eighteen years old at the time of the incident (as was the victim)

       and that McFadden admitted guilt and entered into a plea agreement. The

       court found that the aggravators outweighed the mitigators and sentenced

       McFadden to four and one-half years in the DOC with one year suspended to

       probation.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1221 | December 2, 2020   Page 5 of 11
[11]   The court entered a written sentencing statement the same day, consistent with

       but more detailed than its oral statement. The court identified the following

       four aggravating factors:


               1. The harm, injury, loss or damage suffered by the victim of the
               offense was significant and greater than the elements necessary to
               prove the commission of the offense.


               2. The defendant has a criminal history that includes one juvenile
               case that was dismissed and a pending felony case under Cause
               45008-1904-F6-000880.


               3. The Court finds the nature and circumstances of the crime to
               be a significant aggravating factor in that the offense was
               premediated beyond the “heat of the moment,” and the age of
               the victim.


               4. The trauma to the victim that includes nightmares and
               seizures. The trauma sustained by the victim also delayed her
               attendance to college.


       Appellant’s Appendix at 71. After identifying several mitigators – that McFadden

       was likely to respond affirmatively to probation or short-term imprisonment,

       that he admitted his guilt and saved the expense of trial, and that he was only

       eighteen years old at the time of commission of the offense – the court found

       that the aggravators outweighed the mitigators and imposed the sentence.

       McFadden now appeals.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1221 | December 2, 2020   Page 6 of 11
                                       Discussion & Decision
[12]   It is well settled that “sentencing decisions rest within the sound discretion of

       the trial court and are reviewed on appeal only for an abuse of discretion.”

       Anglemyer v. State, 868 N.E.2d 482, 490 (Ind. 2007), clarified on reh’g 875 N.E.2d

       218. An abuse of discretion occurs if the trial court’s decision is “clearly against

       the logic and effect of the facts and circumstances before the court, or the

       reasonable, probable, and actual deductions to be drawn therefrom.” Id. The

       trial court can abuse its discretion by: (1) failing to issue a sentencing statement,

       (2) finding aggravating or mitigating factors that are not supported by the

       record, (3) omitting factors that are clearly supported by the record and

       advanced for consideration, (4) or considering reasons that are improper as a

       matter of law. See id. at 490-91. The proper remedy is remand if we cannot say

       with confidence that the trial court would have imposed the same sentence had

       it properly considered reasons that enjoy support in the record. Id. at 491.

       Even if a trial court improperly applies an aggravator, a sentence enhancement

       may be upheld when there is another valid aggravating circumstance. Edrington

       v. State, 909 N.E.2d 1093, 1097 (Ind. Ct. App. 2009), trans. denied; see also

       Williams v. State, 891 N.E.2d 621, 633 (Ind. Ct. App. 2008) (“A single

       aggravator factor is sufficient to support an enhanced sentence.”).


[13]   For his Level 5 felony conviction, McFadden faced a sentencing range of one to

       six years, with the advisory being three years. Ind. Code § 35-50-2-6. The plea

       agreement left sentencing open to the trial court’s discretion. McFadden

       challenges the sentence of four and one-half years, with one suspended, arguing

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1221 | December 2, 2020   Page 7 of 11
       that “the trial court abused its discretion by using improper aggravators to

       enhance McFadden’s sentence[.]” Appellant’s Brief at 4. We address the four

       challenged aggravators in turn.


[14]   Initially, McFadden contends there was no evidence in the record to

       substantiate the finding that the harm or injury suffered by the victim was

       significant and greater than the elements necessary to prove the offense. We

       disagree. It is undisputed that T.N. suffered graze wounds to her leg and arm

       causing her physical pain. Physical injury is not required to prove the elements

       of domestic battery by means of a deadly weapon. Ind. Code § 35-42-2-

       1.3(a)(1). Thus, the record supports the court’s finding that the harm or injury

       suffered was greater than the necessary elements of the offense. Accordingly,

       we find no error with the trial court’s reliance on this aggravator.


[15]   McFadden next alleges that the trial court abused its discretion when it

       aggravated the sentence based upon the impact to the victim, arguing that

       emotional and physical effects are inappropriate aggravators unless they are

       greater than those usually associated with the crime. He maintains that, here,

       “[t]here was no evidence presented that the victim suffered any substantial

       physical injury which would cause her seizures, or any other psychological

       trauma which exceeded that normally associated with crimes such as this.”

       Appellant’s Brief at 7. To the extent that McFadden suggests that a “substantial

       physical injury” was required to have caused her seizures, we reject that claim.

       Id. Whether caused by physical or by emotional injury, T.N. reported to the

       court that she was suffering seizures (and nightmares) after the incident where

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1221 | December 2, 2020   Page 8 of 11
       McFadden shot at her multiple times. The trial court did not abuse its

       discretion when it considered the physical and emotional impact on T.N.


[16]   McFadden also asserts that the trial court abused its discretion when it

       considered his criminal history to be an aggravator because it consisted of a

       dismissed juvenile case and a pending felony but no convictions, arguing,

       “McFadden had nothing more than a bare record of arrest.” Appellant’s Brief at

       10. As this court has recognized,


               [a] record of arrest, without more, does not establish the
               historical fact that a defendant committed a criminal offense and
               may not be properly considered as evidence of criminal history.
               However, a record of brushes with the law . . . may reveal that a
               defendant has not been deterred even after having been subject to
               the police authority of the State. Such information may be
               relevant to the trial court’s assessment of the defendant’s
               character in terms of the risk that he will commit another crime.


       Hape v. State, 903 N.E.2d 977, 1001 (Ind. Ct. App. 2009) (internal quotations

       and citation omitted), trans. denied.


[17]   Here, McFadden was eighteen at the time of the instant offense and by then

       had already faced a 2017 juvenile allegation of unauthorized entry of a motor

       vehicle, which was ultimately dismissed. In April 2019, McFadden was

       charged with Class 6 felony auto theft (related to theft of a component part of

       the vehicle) and such charge was pending when McFadden committed the

       present offense in August 2019. The trial court did not abuse its discretion

       when it considered this information when sentencing McFadden. See Hape, 903


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1221 | December 2, 2020   Page 9 of 11
       N.E.2d at 1001 (no abuse of discretion in considering defendant’s pending

       charges as an aggravator).


[18]   Lastly, McFadden argues that the trial court abused its discretion when it found

       that the nature and circumstances of the crime reflected that the offense was

       premeditated and beyond the “heat of the moment.” 2 Appellant’s Appendix at

       71. In our view, the record reflects a degree of premeditation. McFadden came

       to T.N.’s home, uninvited. T.N. and McFadden were no longer dating, their

       relationship having ended a week prior. He brought with him a loaded

       weapon. They first argued at the front door and then on the porch, with

       McFadden firing his gun as T.N. was retreating into the home. Given these

       circumstances, we cannot say that the trial court’s finding of premeditation was

       an abuse of discretion.


[19]   McFadden has failed to demonstrate that the trial court abused its discretion in

       its consideration of aggravating circumstances.




       2
         In challenging this aggravator, McFadden asserts that it was error for the trial court, when addressing the
       nature and circumstances, to rely, in part, on facts as provided in the probable cause affidavit. He argues that
       it was improper for the court to do so because McFadden “neither adopted those facts nor relied upon them”,
       and, rather, relied solely on the Stipulated Factual Basis. Reply Brief at 6. We reject his claim, as Ind. Code §
       35-38-1-8(a) provides that “a defendant convicted of a felony may not be sentenced before a written
       presentence report is prepared by a probation officer and considered by the sentencing court[,]” and, here, the
       probable cause affidavit was attached to the PSI, which the trial court expressly stated that it considered in its
       entirety. Moreover, even if we agreed with McFadden and found that the trial court improperly relied on
       facts in the probable cause affidavit when determining that the crime showed premeditation, we find no
       reversible error because the trial court properly relied on other valid aggravators, and we can say with
       confidence that the trial court would have imposed the same sentence in light of the remaining aggravators
       and the mitigators.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1221 | December 2, 2020                    Page 10 of 11
[20]   Judgment affirmed.


       Riley, J. and May, J, concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1221 | December 2, 2020   Page 11 of 11